WhitoN, J.
The plaintiff in this cause, after the trial had begun, moved for leave to amend his declaration by adding a special count. This was refused, and thereupon he submitted to a nonsuit, subject to the opinion of this court.
The power is given by our statute of amendments to the court to amend any process, pleadings or proceedings, at any time before judgment, for the furtherance of justice. The statute is in no sense mandatory, nor is any absolute right secured to parties litigant. The power is wisely given to the court, for the benefit of suitors, and for the dispatch of business, to be exercised within its sound discretion.
Hence, the ruling in this cause is not strictly a matter subject to a writ of error, and it is only in cases of marked abuse of discretion that this court will entertain such a question.
Whether leave should be given to amend, must depend upon the circumstances of each case, for no rule can be laid down which will be applicable to every case in court.
Judgment affirmed.